In the
     United States Court of Appeals
                   For the Seventh Circuit
                    ________________________ 
 
Nos. 12‐3641, 13‐1228, 13‐1895 & 13‐2737 
 
RAUL ANTIA‐PEREA, 
                                                             Petitioner, 
                                     
                                   v. 
 
ERIC H. HOLDER, JR., 
ATTORNEY GENERAL OF THE UNITED STATES 
                                                           Respondent. 
                   __________________________ 
 
              On Petitions for Review of Final Orders 
               of the Board of Immigration Appeals. 
                         No. A200 837 198 
                  __________________________ 
                                
    ARGUED APRIL 25, 2014 — DECIDED SEPTEMBER 25, 2014  
                  __________________________ 
    
   Before  KANNE  and  ROVNER,  Circuit  Judges,  and  DOW, 
District Judge. 




  The Honorable Robert M. Dow, Jr., of the Northern District of Illinois, 
sitting by designation. 
2                                 Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


    DOW, District Judge. According to the Form I‐213 that the 
Department  of  Homeland  Security  (“DHS”  or  “the 
Government”)  presented  at  his  removal  hearing,  Petitioner 
Raul  Antia‐Perea  is  a  native  and  citizen  of  Colombia  who 
was not properly admitted to the United States. Antia‐Perea 
sought  to  subpoena  the  DHS  agent  who  prepared  the  I‐213 
but  did  not otherwise challenge  the contents of the I‐213  or 
present any evidence in his own behalf at the removal stage 
of  the  proceedings.  An  immigration  judge  (“IJ”)  denied 
Antia‐Perea’s  subpoena  request,  and,  relying  on  the  I‐213, 
found him removable to Colombia. The IJ also denied Antia‐
Perea’s  request  for  a  six‐month  continuance  to  seek  a 
gubernatorial  pardon  and  found  him  ineligible  for 
cancellation  of removal. The Board  of  Immigration Appeals 
(“BIA”  or  “Board”)  affirmed  the  IJ’s  decision  and  later 
denied  Antia‐Perea’s  motion  for  reconsideration.  The  BIA 
subsequently denied Antia‐Perea’s motion to reopen, as well 
as his request for reconsideration of that ruling. 
    Antia‐Perea  now  seeks  relief  from  all  four  of  the  BIA’s 
decisions  in  this  consolidated  petition  for  review.  Antia‐
Perea contends that the IJ wrongfully denied his requests to 
subpoena  and  cross‐examine  the  DHS  agent  who  prepared 
the I‐213, improperly concluded that the Government could 
and  did  satisfy  its  burden  of  proving  alienage  with 
documentary  evidence  alone,  and  erroneously  denied  his 
request  for  a  continuance  to  seek  a  pardon.  Antia‐Perea 
further  submits  that  the  IJ  was  biased  against  him  and  that 
the  BIA  erred  in  denying  his  motion  to  reopen  and  in 
denying  his  motion  to  reconsider  that  ruling.  Because  we 
conclude that none of the challenged rulings by the IJ or BIA 
was  erroneous,  we  deny  the  consolidated  petition  for 
review. 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   3 


                                     I. 
    A.    Removal  Proceedings.  DHS  initiated  removal 
proceedings  against  Antia‐Perea  on  August  20,  2010  by 
serving  him  with  a  Notice  to  Appear  (“NTA”).  The  NTA 
alleged  that  Antia‐Perea  was  a  citizen  and  native  of 
Colombia who had entered the United States at an unknown 
place  and  time  without  being  admitted  or  paroled  by  an 
immigration officer. It charged him with removability under 
8  U.S.C.  §  1182(a)(6)(A)(i)  as  an  alien  present  in  the  United 
States without  being  admitted  or paroled.  The NTA further 
alleged  that  Antia‐Perea  had  been  convicted  of  “indecent 
liberties  with  a  child,”  a  crime  of  moral  turpitude,  and 
charged  him  with  removability  on  that  basis  as  well.  See  8 
U.S.C. § 1182(a)(2)(A)(i)(I). 
    Antia‐Perea appeared pro se before an IJ twice before he 
retained  counsel.  The  only  substantive  occurrence  at  those 
hearings  was  that  the  Government  filed  and  tendered  to 
Antia‐Perea  “several  documents  in  this  case  pertaining  to 
allegations  in  the  Notice  to  Appear.”  Those  documents 
included  a  copy  of  a  Form  I‐213,  a  “Record  of 
Deportable/Inadmissible  Alien”  prepared  by  DHS  “that  is 
typically a record of an immigration inspector’s conversation 
with  an  alien  who  will  probably  be  subject  to  removal.” 
Pouhova v. Holder, 726 F.3d 1007, 1013 (7th Cir. 2013). The I‐
213  stated  that  Antia‐Perea  came  into  DHS  custody  on 
August 20,  2010, and at that  time “voluntarily  admitted” to 
DHS  agent  Yesenia  Ochoa  that  he  was  not  a  citizen  or 
national of the United States. According to the I‐213, Antia‐
Perea was “a native and citizen of Colombia” and “ma[d]e[] 
no  claim  to  United  States  citizenship.”  The  documents 
tendered  to  Antia‐Perea  also  included  a  Chicago  Police 
4                                 Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


Department  “rap  sheet,”  and  a  “newer  iClear  Rap  Sheet.” 
Both  rap  sheets  indicated  that  Antia‐Perea  was  born  in 
Puerto Rico. 
    Antia‐Perea eventually retained counsel, who sought and 
received  two  continuances  to  review  the  documents,  make 
Freedom  of  Information  Act  requests,  and  generally  get  up 
to  speed  with  the  case.  The  matter  was  reassigned  to  a 
different  IJ,  and  Antia‐Perea  and  counsel  appeared  before 
the new IJ on May 24, 2011. On the advice of counsel, Antia‐
Perea  declined  to  admit  or  deny  the  NTA’s  allegations 
against  him.  Antia‐Perea  further  declined  to  designate 
Colombia  as  the  country  of  removal.  He  requested  that  the 
Government be put to its burden of proving his alienage and 
removability.  Antia‐Perea  also  asked  that  “the  Government 
be put to its burden of proving removability before we get to 
the relief stage.” The IJ granted these requests and scheduled 
the  matter  for  a  contested  hearing  on  the  issue  of 
removability.  However,  the  IJ  denied  Antia‐Perea’s  request 
“for  subpoenas  for  the  makers  of  any  and  all  Government 
documents  that  are  coming  in.”  The  IJ  advised  Antia‐Perea 
that  this  request  was  “too  broad”  and  told  him  that  he 
would  “have  to  identify  what  it  is  that  you’re  seeking  and 
specify  the  nature  of  the  request.”  The  IJ  directed  the 
Government to serve counsel with the documents it planned 
to  use  no  later  than  15  days  before  the  contested  hearing, 
which  was  set  for  June  28,  2011.  The  IJ  also  directed  the 
Government  to  have  all  of  its  witnesses  available  for  the 
hearing so that the case could proceed in an orderly fashion. 
    At  the  contested  hearing,  the  Government  called  Antia‐
Perea as its sole witness. Antia‐Perea refused to answer any 
of  the  Government’s  questions.  In  light  of  Antia‐Perea’s 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   5 


silence, the Government requested that the IJ make a finding 
of  removability  on  the  documentary  evidence  it  had 
submitted:  the  I‐213,  the  rap  sheets,  and  a  few  other 
documents  pertaining  to  Antia‐Perea’s  convictions.  The 
Government  argued  that  the  I‐213  “establishes  that  he  did 
advise an Immigration Officer that he’s a native and citizen 
of  Colombia.”  The  Government  did  not  call  to  the  IJ’s 
attention the discrepancy between the I‐213, which reported 
Colombia  as  Antia‐Perea’s  birthplace,  and  the  rap  sheets, 
which  identified  Puerto  Rico  as  Antia‐Perea’s  birthplace. 
Neither did Antia‐Perea or his counsel. 
     Instead,  Antia‐Perea’s  counsel  advised  the  IJ  that  Antia‐
Perea refused to testify as to the authenticity or the accuracy 
of  the  I‐213  and  reiterated  his  request  to  subpoena  the 
preparer of that and the Government’s other documents. The 
IJ  again  denied  the  request  as  overly  broad.  The  IJ  also 
denied  Antia‐Perea’s  request  to  cross‐examine  the  preparer 
of the I‐213, rejecting Antia‐Perea’s contention that he had a 
right to do so under Malave v. Holder, 610 F.3d 483 (7th Cir. 
2010),  and  8  U.S.C.  §  1229a(b)(4)(B).  The  IJ  further  rejected 
Antia‐Perea’s  challenge  to  the  Government’s  failure  to 
produce  any  witnesses  aside  from  Antia‐Perea  himself.  The 
IJ explained that the Government “does not have to present 
any  witness  to  establish  removability.  They  could  do  it 
solely from documentary evidence.” The IJ gave Antia‐Perea 
an  opportunity  to  “challeng[e]  the  documentary  evidence, 
through  testimony  or  affidavits  or  something  else”  on 
rebuttal,  but  Antia‐Perea  declined.  He  expressly  stated  that 
he objected to the use of the I‐213 solely on the ground that 
“we’re  not  being  permitted  to  cross‐examine  the  maker  of 
this document.” 
6                                 Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


     Ultimately, the IJ concluded that the I‐213 was a reliable 
document  that  “clearly  establishe[d]  the  respondent’s 
alienage” and that Antia‐Perea failed to show that “the time, 
manner, and place of his entry” were such that his presence 
in  the  United  States  was  authorized.  The  IJ  therefore  found 
that  Antia‐Perea  was  removable  under  §  212(a)(6)(A)(i)  of 
the  Immigration  and  Nationality  Act,  8  U.S.C.  § 
1182(a)(6)(A)(i).  At  the  same  time,  the  IJ  concluded  that  the 
Government’s  evidence  was  insufficient  to  establish 
removability  on  the  NTA’s  second  charge.  The  IJ  did  not 
address  the  fact  that  the  rap  sheets  listed  Puerto  Rico  as 
Antia‐Perea’s birthplace. Neither did counsel for either side. 
    Antia‐Perea’s  counsel  did  request  a  continuance  to  file 
various  requests  for  relief  from  removability  and  an 
application  for  cancellation  of  removal.  The  IJ  granted  this 
request  over  the  Government’s  objection  to  allow  Antia‐
Perea to “file any applications that you want me to consider 
in  your  case.”  The  IJ  set  the  matter  for  a  hearing  on 
September 13, 2011. 
   At  the  September  13  hearing,  Antia‐Perea  submitted  an 
application  for  cancellation  of  removal,  on  which  he  left 
unanswered  the  questions  about  his  birthplace,  nationality, 
current  citizenship,  and  his  entry  into  the  United  States. 
Counsel  indicated  that  Antia‐Perea  “would  refer  to  the 
record  that  was  submitted  previously  by  the  Government.” 
Counsel  also  informed  the  IJ  that  Antia‐Perea’s  son,  then  a 
student  at  John  Marshall  Law  School,  was  preparing 
documentation  “seeking  a  pardon  of  the  things  that  would 
bar,  perhaps  statutorily,  Mr.  Antia  from  receiving 
cancellation.”  Counsel  asked  the  IJ  for  a  six‐month 
continuance  “for  us  to  try  to  obtain  a  pardon  from  the 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   7 


governor,  expressing  to  the  governor  the  need  for  urgency 
here.” 
    Antia‐Perea  “respectfully  refus[ed]”  to  answer  the  IJ’s 
questions  about  his  application  for  cancellation  of  removal. 
Counsel  told  the  IJ  that  he  believed  that  Antia‐Perea  could 
establish a prima facie case for relief without testifying. The 
IJ disagreed. The IJ addressed Antia‐Perea directly and told 
him  that  his  application  for  cancellation  of  removal  was 
inadequate  in  its  present  state.  The  IJ  also  advised  Antia‐
Perea  that  he  as  the  applicant  for  cancellation  of  removal 
bore  the  burden  of  showing  an  entitlement  to  relief.  The  IJ 
gave  Antia‐Perea  a  one‐week  continuance  to  discuss  the 
matter with counsel. “Then you can come back to court next 
week  with  a  completed  application,  and  you  have  to  be 
prepared to testify in support of your application next week. 
If you choose not to testify, then I’ll make a decision whether 
your application can be granted or not.” The IJ denied Antia‐
Perea’s requested continuance to allow for the processing of 
the pardon application, however, reasoning that the grant of 
a pardon was “too speculative” to warrant a continuation of 
the already protracted proceedings. 
   At the continued hearing a week later, counsel presented 
the  IJ  with  several  documents  in  support  of  Antia‐Perea’s 
application  for  cancellation  of  removal,  including  his  wife’s 
naturalization papers, tourist cards issued by the Colombian 
consulate listing Puerto Rico as Antia‐Perea’s place of birth, 
and birth certificates of Antia‐Perea’s adult children that said 
the  same.  Antia‐Perea  did  not  testify,  nor  did  he  seek  any 
other type of relief, such as voluntary departure. 
   The  IJ  issued  a  written  decision  on  September  26,  2011. 
The IJ found that the Government had carried its burden of 
8                                 Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


proving  Antia‐Perea  removable  by  clear  and  convincing 
evidence  by  way  of  the  I‐213.  The  IJ  cited  Seventh  Circuit 
case law for the proposition that the I‐213 is “presumptively 
reliable” such that it is admissible as evidence of the truth of 
its  contents  barring  any  countervailing  evidence  of 
inaccuracy  or  duress.  The  IJ  also  explained  that  he  denied 
Antia‐Perea’s  subpoena  request  for  lack  of  good  cause 
“because  he  did  not  present  any  evidence  undermining  the 
accuracy  of  the  document  or  the  methods  by  which  it  was 
obtained.”  The  IJ  rejected  Antia‐Perea’s  reliance  on  Malave 
and concluded that without some evidence impugning the I‐
213,  “it  is  not  apparent  what  information  the  respondent 
would  elicit  through  cross‐examination  of  its  author.”  He 
ruled that “[t]he regulations governing subpoenas require at 
least  that  much,”  and  cited  in  support  8  C.F.R.  § 
1003.35(b)(2),  which  by  its  terms  requires  a  party  applying 
for  a  subpoena  “to  state  in  writing  or  at  the  proceeding, 
what  he  or  she  expects  to  prove  by  such  witnesses  or 
documentary evidence, and to show affirmatively that he or 
she has made diligent effort, without success, to produce the 
same.” 
   The  IJ  also  formally  denied  Antia‐Perea’s  request  for 
cancellation of removal. The IJ found that, in light of the rap 
sheets, which Antia‐Perea conceded were applicable to him, 
“there  is  at  least  a  ‘reasonable  indicat[ion]’  that  the 
respondent is barred from cancellation of removal by section 
240A(b)(1)(C),”  8  U.S.C.  §  1229b(b)(1)(C).  The  IJ  further 
noted  that  Antia‐Perea  had  sought  a  continuance  to  seek  a 
pardon  but  that  he  had  denied  the  request  because  he  did 
not  want  to  “delay  proceedings  and  finds  the  respondent’s 
request too speculative.” 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   9 


    B.    Appeal  to  the  BIA.  Antia‐Perea  timely  appealed  the 
IJ’s decision to the BIA. He contended that the IJ erred in (1) 
admitting  the  Form  I‐213  into  evidence;  (2)  denying  his 
request  to  cross‐examine  the  maker  of  the  Form  I‐213;  (3) 
ruling  that  the  Government  had  established  alienage;  (4) 
ordering  him  deported;  and  (5)  denying  his  request  for  a 
continuance to seek a gubernatorial pardon. Antia‐Perea also 
asserted  that  the  IJ  was  biased  in  favor  of  the  Government 
and against him, and denied him his right to due process. 
    The  BIA  dismissed  the  appeal  after  reviewing  the  IJ’s 
findings  of  fact  for  clear  error  and  all  other  issues  de  novo. 
Especially  pertinent  here,  the  BIA  agreed  with  the  IJ  that 
DHS  met  its  burden  of  establishing  alienage  and 
removability  based  on  the  Form  I‐213.  The  BIA  found  that 
“[t]here  is  nothing  facially  suspect  about  the  Form  I‐213,” 
and that absent some evidence or even allegations that an I‐
213  is  inaccurate,  it  may  be  considered  inherently  reliable 
and can be sufficient to establish alienage. Notwithstanding 
Antia‐Perea’s failure to raise the issue before the IJ, the BIA 
acknowledged  that  the  rap  sheets  in  the  record  indicated 
that  Antia‐Perea  was born in Puerto Rico. It accorded these 
documents  little  weight,  however,  reasoning  that 
“[i]nformation  such  as  place  of  birth  for  such  documents  is 
typically  provided  by  the  individual  to  whom  they  pertain, 
rather than an independent or verified source.” The BIA also 
agreed with the IJ that “[w]hether and when the respondent 
may  be  granted  pardon  is  too  speculative  to  provide  good 
cause  for  a  continuance.”  Additionally,  the  BIA  found  that 
Antia‐Perea “has not shown he was prejudiced by the denial 
of a continuance” to seek a pardon, because “[t]he finding of 
removability was not based on his convictions, and the lack 
of a disqualifying conviction is only one of several statutory 
10                                 Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


factors  for  cancellation  of  removal  that  the  respondent  did 
not demonstrate.” The BIA rejected Antia‐Perea’s assertions 
of  bias  out  of  hand  for  failure  to  cite  specific  examples  of 
impropriety. 
    C.  First Motion for Reconsideration. Antia‐Perea timely 
petitioned  this  Court  for  review  of  the  BIA’s  decision  (No. 
12‐3641).  While  his  petition  was  pending,  he  filed  a  motion 
asking  the  BIA  to  reconsider  its  decision.  He  essentially 
reiterated the contentions that he made on initial review and 
asserted that the BIA erred in rejecting his requests for relief. 
   The  BIA  denied  Antia‐Perea’s  motion  to  reconsider 
without engaging in new analysis. Antia‐Perea timely filed a 
petition for review of this decision (No. 13‐1228). 
     D.  Motion to Reopen. In January 2013, Antia‐Perea filed 
a  motion  requesting  that  the  BIA  reopen  his  proceedings 
pursuant  to  8  C.F.R.  §  1003.2(c)(1)  and  remand  them  to  a 
different  IJ.  His  motion  presented  virtually  all  of  the 
arguments  that  the  BIA  previously  rejected.  In  the  final 
paragraphs  of  his  motion,  he  raised  for  the  first  time  an 
alleged  fear  of  deportation  to  Colombia  and  sought  a 
hearing “on his request for political asylum, withholding of 
removal,  and/or  protection  under  the  United  Nations 
Convention Against  Torture.” In support of this request for 
relief,  he  cited  a  60  Minutes  report  on  the  “Super  Cartel”  in 
Colombia  and  submitted  affidavit  testimony  that  he  feared 
“for  [his]  life  if  [he  is]  deported  to  Colombia  because  the 
Super Cartel may want to retaliate against [him] if they were 
to  find  out  [his]  daughter  is  an  [Immigration  and  Customs 
Enforcement]  ICE  agent.”  Antia‐Perea  later  supplemented 
this  motion  with  a  transcript  of  the  segment  on  the  Super 
Cartel. 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   11 


    The BIA denied Antia‐Perea’s motion to reopen on April 
12,  2013.  It  noted  that  “[m]ost  of  the  issues  raised  in  the 
respondent’s  motion  to  reopen  were  adequately  addressed 
in  our  October  22,  2012,  decision  or  were  addressed  in  our 
January  18,  2013,  decision.”  Accordingly,  the  BIA 
substantively  addressed  only  Antia‐Perea’s  requests  for 
asylum,  withholding  of  removal,  and  relief  under  the 
Convention  Against  Torture  (“CAT”).  It  did  so  briefly, 
concluding  that  Antia‐Perea  failed  to  “show  prima  facie 
eligibility  for  asylum  and  withholding  of  removal”  because 
he failed to show that “the Super Cartel would likely become 
aware  upon  his  return  to  Colombia  (or  after)  that  his 
daughter is an ICE agent.” Because his CAT claim was based 
on the same evidence, the BIA summarily denied that claim 
as  well.  Antia‐Perea  petitioned  for  review  of  the  BIA’s 
decision (No. 13‐1895). 
    E.  Second Motion for Reconsideration. On May 9, 2013, 
Antia‐Perea  filed  with  the  BIA  a  motion  to  reconsider  its 
denial  of  his  motion  requesting  relief  from  removal.  He 
argued  that  “the  evidence  he  provided  the  BIA  was 
sufficient to demonstrate that his fear of persecution is both 
subjectively  genuine  and  grounded  in  an  objectively 
reasonable  basis.”  He  also  claimed  that  the  BIA’s  failure  to 
grant  him  a  hearing  infringed  his  due  process  rights  and 
“that  to  remove  him  to  Colombia  would  be  violative  of  the 
International  obligations  of  the  United  States.”  Antia‐Perea 
added  for  the  BIA’s  consideration  two  news  articles  about 
ICE  agents  and  informants  getting  killed  by  Mexican  drug 
cartels in East El Paso, Texas. 
   The BIA denied Antia‐Perea’s motion, which it treated as 
a motion to reopen in light of the newly appended articles. It 
12                                Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


concluded  that  there  was  “little  commonality”  between 
Antia‐Perea’s  fear  and  the  fear  expressed  by  one  of  the 
subjects  in  the  60  Minutes  segment.  The  BIA  considered 
Antia‐Perea’s  two  news  articles  and  concluded  that  he  was 
“not  similarly  situated  to  ICE  agents,  Texas  Rangers,  or 
informants  for  ICE.”  Antia‐Perea  filed  a  fourth  petition 
seeking review of this decision (No. 13‐2737). 
                                    II. 
    There is no dispute that all four of Antia‐Perea’s petitions 
for  review  concern  final  decisions,  were  timely  submitted, 
and  are  properly  before  this  Court.  See  El‐Gazawy  v.  Holder, 
690  F.3d  852,  857  (7th  Cir.  2012).  Our  jurisdiction  to  review 
the petitions, which assert legal and constitutional claims, is 
secure. See 8 U.S.C. § 1252(a)(2)(D). Accordingly, we address 
in  turn  the  arguments  that  Antia‐Perea  has  properly 
presented  and  preserved  throughout  the  administrative 
process. 
                                    A. 
   Antia‐Perea first contends that the IJ and BIA violated his 
due process rights by denying him an opportunity to cross‐
examine the DHS agent who drafted the I‐213. 
     Aliens in removal proceedings are entitled to due process 
of  law  under  the  Fifth  Amendment.  Reno  v.  Flores,  507  U.S. 
292, 306 (1993). Statutory provisions also impose procedural 
requirements  on  removal  proceedings.  See  8  U.S.C.  § 
1229a(b)(4).  Any  proceeding  that  meets  the requirements  of 
the  statute  also  satisfies  the  requirements  of  constitutional 
due  process.  Rehman  v.  Gonzales,  441  F.3d  506,  508  (7th  Cir. 
2006).  Because  Antia‐Perea  does  not  challenge  the 
constitutional adequacy of the statutory rights, we focus our 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   13 


analysis  on  those  statutory  rights.  See  Portillo‐Rendon  v. 
Holder, 662 F.3d 815, 817 (7th Cir. 2011); Malave v. Holder, 610 
F.3d 483, 487 (7th Cir. 2010)  
    Section  1229a(b)(4)(B)  provides  that  an  alien  in  removal 
proceedings  “shall  have  a  reasonable  opportunity  to 
examine  the  evidence  against  the  alien,  to  present  evidence 
on  the  alienʹs  own  behalf,  and  to  cross‐examine  witnesses 
presented  by  the  Government.”  An  alien  who  challenges  a 
removal  order  by  claiming  a  violation  of  these  rights  must 
show  both  that  the  proceeding  did  not  meet  these 
requirements  and  that  he  was  prejudiced  as  a  result. 
Apouviepseakoda v. Gonzales, 475 F.3d 881, 885 (7th Cir. 2007). 
   The Government must demonstrate removability by clear 
and convincing evidence. 8 U.S.C. § 1229a(c)(3). The Federal 
Rules of Evidence do not apply in immigration proceedings. 
Doumbia  v.  Gonzales,  472  F.3d  957,  962  (7th  Cir.  2007). 
Evidence  is  admissible  “so  long  as  it  is  probative  and  its 
admission is fundamentally fair.” Barradas v Holder, 582 F.3d 
754,  762  (7th  Cir.  2009).  The  fairness  of  an  evidentiary 
submission depends in part on its reliability. Duad v. United 
States, 556 F.3d 592, 596 (7th Cir. 2009). 
    As Antia‐Perea concedes, it is well established that the I‐
213  is  a  presumptively  reliable  and  admissible  document. 
Indeed,  “[a]s  a  general  rule,  a  Form  I‐213  is  treated  as 
inherently  trustworthy  and  admissible  even  without  the 
testimony of the officer who prepared it.” Pouhova v. Holder, 726 
F.3d  1007,  1013  (7th  Cir.  2013)  (emphasis  added);  see  also 
Gutierrez‐Berdin  v.  Holder,  618  F.3d  647,  653  (7th  Cir.  2010) 
(“Form  I‐213  is  a  presumptively  reliable  administrative 
document.”). This is because when the information sought to 
be  admitted  was  “recorded  by  a[  ]  [DHS]  agent  in  a  public 
14                                Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


record,”  the  absent  agent  “cannot  be  presumed  to  be  an 
unfriendly  witness  or  other  than  an  accurate  recorder.” 
Barradas v. Holder, 582 F.3d 754, 763 (7th Cir. 2009) (quoting 
Espinoza v. INS, 45 F.3d 308, 311 (9th Cir.1995)). Accordingly, 
we  have  held  that  an  I‐213  is  reliable  unless  there  is  some 
indication  that  the  information  it  contains  is  manifestly 
incorrect or was obtained by duress. Id. 
   Antia‐Perea did not introduce any evidence or make any 
argument challenging the contents, creation, or reliability of 
the  I‐213  at  the  removal  stage  of  his  proceedings.  He 
nonetheless  contends  that  his  case  is  closely  analogous  to 
Pouhova v. Holder, 726 F.3d 1007 (7th Cir. 2013), in which we 
held that an alien improperly was denied the opportunity to 
cross‐examine  the  drafter  of  an  I‐213  notwithstanding  the 
general  rule  to  the  contrary.  We  respectfully  disagree.  In 
Pouhova,  the  Government  attempted  to  prove  that  the 
petitioner  assisted  an  alien  who  was  trying  to  enter  the 
United  States  illegally  by  submitting  a  transcript  of  an 
agent’s  interview  with  the  alleged  smuglee—not  the 
petitioner—and an I‐213 that was prepared seven years later 
purportedly  documenting  that  conversation.  Pouhova 
challenged  the  admission  of  the  transcript  and  the  I‐213, 
arguing that she was prejudiced without the opportunity to 
cross‐examine  the  interviewee.  We  held  that  the  I‐213 
“exhibit[ed]  several  shortcomings  that  undermine  the  usual 
presumption of reliability, none of which were addressed by 
the  Board,”  including  the  seven‐year  lapse  of  time  between 
the  interview  and  the  Form’s  creation,  its  significant 
divergence from [the interviewee’s] statement, its reliance on 
untranslated  testimony,  and  the  fact  that  it  “recorded  a 
conversation  not  with  Pouhova,  who  was  the  subject of  the 
form  and  the  removal  proceedings,  but  with  [another 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   15 


individual].”  Id.  at  1014;  see  also  id.  at  1015  (“This  I‐213 
therefore was not inherently reliable because it was recorded 
seven  years  late,  its  critical  information  was  obtained  from 
someone  other  than  the  subject  of  the  form,  and  it 
contradicts  the  other  written  account  of  its  source.”).  We 
expressly  noted  that  “[i]n  a  more  typical  case,  the  subject 
herself will have some basis to contest the statements in the 
document.  She  will  have  been  present  for  the  conversation 
that is reported.” Id. 
     This  case  is  distinguishable  from  Pouhova  in  two 
significant respects. First, there is no indication that the I‐213 
was prepared years after the fact like the one in Pouhova. To 
the  contrary,  it  was  prepared  on  the  same  day  that  Agent 
Ochoa  interviewed  Antia‐Perea.  Second,  and  more 
importantly,  Antia‐Perea  was  present  for  the  interview 
recorded in the I‐213 and accordingly could have challenged 
its  contents  or  creation  himself.  Pouhova  does  not  hold  that 
an  alleged  alien  always  must  be  given  an  opportunity  to 
examine the maker of an I‐213; Pouhova instead holds that it 
is  fundamentally  unfair  for  an  IJ  to  admit  and  rely  upon  a 
belatedly  prepared  I‐213  documenting  an  interview  with 
someone  other  than  the  respondent  without  giving  the 
respondent an opportunity to cross‐examine the interviewee 
or the DHS agent who conducted the interview. Here, Antia‐
Perea—who was the interviewee—could have chosen to tell 
his  side  of  the  story  or  otherwise  called  into  question  the 
circumstances surrounding the I‐213’s creation. He declined 
every opportunity to do so, and the IJ did not err by drawing 
adverse  inferences  from  Antia‐Perea’s  silence.  See  Gutierrez‐
Berdin v. Holder, 618 F.3d 647, 656 (7th Cir. 2010); Flores‐Leon 
v. INS, 272 F.3d 433, 440 (7th Cir. 2001). 
16                                Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


    Antia‐Perea  also  relies  heavily  on  Malave  v.  Holder,  610 
F.3d  483  (7th  Cir.  2010),  for  the  proposition  that  he  “is 
entitled  to  cross‐examine  witnesses  of  the  government, 
whether  the  evidence  comes  in  orally  or  in  writing.”  But 
Malave,  like  Pouhova,  is  distinguishable.  In  Malave,  we  held 
that  an  alien’s  right  to  due  process  at  her  removal  hearing 
was  violated  when  she  did  not  have  the  opportunity  to 
cross‐examine  her  estranged  husband,  whose  statement  the 
Government relied upon to prove a sham marriage. Like the 
statement in Pouhova, however, the statement in Malave was 
made by someone other than the respondent. While it is true 
that DHS cannot nullify aliens’ right to cross‐examination by 
presenting  written  declarations  rather  than  live  testimony, 
Malave,  610  F.3d  at  487,  the  individual  whose  statements 
were  recorded  in  the  I‐213  was  Antia‐Perea  himself.  And 
Antia‐Perea elected not to challenge the contents of the I‐213 
or  the  circumstances  surrounding  its  creation.  He  also 
elected  not  to  reiterate  his  request  for  a  subpoena,  or 
conform  it  to  the  specifications  of  8  C.F.R.  §  1003.35(b)(2). 
Antia‐Perea  received  all  of  the  process  to  which  he  was 
entitled with respect to the I‐213. 
                                    B. 
    Antia‐Perea  next  argues  that  the  rap  sheets  and  the 
documents  that  he  submitted  at  the  relief  stage  of  his 
proceedings—the  incomplete  application  for  cancellation  of 
removal,  the  travel  card,  his  wife’s  naturalization  papers, 
and  his  children’s  birth  certificates—undermined  the 
inherent reliability of the I‐213 and rendered it insufficient to 
establish  that he  was  an alien.  The IJ considered  only  the  I‐
213  and  found  it  sufficient  to  establish  Antia‐Perea’s 
alienage.  In  reviewing  the  IJ’s  decision,  the  BIA  also  took 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   17 


into account the rap sheets and documents that Antia‐Perea 
submitted  in  support  of  his  application  for  cancellation  of 
removal. The BIA nonetheless concluded that “the totality of 
the  evidence”  was  sufficient  to  establish  Antia‐Perea’s 
alienage. Antia‐Perea contends that the IJ and BIA erred as a 
matter of law. 
    “When  the  Board  agrees  with  the  decision  of  the 
immigration  judge,  adopts  that  decision  and  supplements 
that  decision  with  its  own  reasoning,  as  it  did  here,  we 
review the immigration judge’s decision as supplemented by 
the  Board.”  Cece  v.  Holder,  733  F.3d  662,  675  (7th  Cir.  2013) 
(en  banc).  We  review  findings  of  fact  for  substantial 
evidence  and  reverse  only  if  the  evidence  compels  a 
different  result.  Young  Dong  Kim  v.  Holder,  737  F.3d  1181, 
1184  (7th  Cir.  2013).  “We  review  questions  of  law  de  novo, 
deferring to the Board’s reasonable interpretation set forth in 
precedential opinions interpreting the statute.” Id. 
    We  cannot  conclude  that  the  IJ  or  BIA  erred  under  any 
standard.  “In  the  case  of  a  respondent  charged  as  being  in 
the  United  States  without  being  admitted  or  paroled,  the 
[Government]  must  first  establish  the  alienage  of  the 
respondent.”  8  C.F.R.  §  1240.8(c);  see  also  Mozdzen  v.  Holder, 
622 F.3d 680, 683 (7th Cir. 2010); Gutierrez‐Berdin, 618 F.3d at 
657. Once the Government makes that showing, the burden 
shifts to the respondent to prove that he is lawfully present 
in the United States pursuant to a prior admission. 8 C.F.R. § 
1240.8;  Mozdzen,  622  F.3d  at  683.  Here,  during  the  removal 
stage  of  the  proceedings,  which  were  bifurcated  at  Antia‐
Perea’s request, the Government came forward with an I‐213 
stating that Antia‐Perea had “voluntarily admitted that he is 
not a citizen of the United States” and that he was “a native 
18                                Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


and citizen of Colombia.”  Antia‐Perea declined to raise  any 
challenge to the contents or creation of the I‐213. He likewise 
neglected  to  point  out  the  discrepancies  between  the  rap 
sheets  and  the  I‐213  or  proffer  the  documents  that  he  later 
submitted  during  the  relief  stage  of  the  proceedings. 
Accordingly, the IJ had no reason not to afford the I‐213 the 
standard  presumption  of  reliability.  Nor  did  the  IJ  have  a 
basis  to  deviate  from  our  precedent,  which  holds  that  a 
“sparse”  record  consisting  of  an  NTA  and  I‐213  can  be 
sufficient to establish alienage where the alien remains silent 
and  fails  to  dispute  the  Government’s  evidence.  See 
Gutierrez‐Berdin,  618  F.3d  at  656–57.  The  IJ  properly 
concluded  that  the  burden  of  proof  shifted  to  Antia‐Perea, 
and there is no question that he failed to carry it. 
    The  BIA’s  supplemental  (and  apparently  sua  sponte,  as 
Antia‐Perea  did  not  argue  that  the  rap  sheets  or  his 
documents  undermined  the  I‐213)  consideration  of  the  rap 
sheets  and  the  submissions  that  Antia‐Perea  made  at  the 
relief stage led it to the same conclusion that the IJ reached. 
The  BIA  weighed  Antia‐Perea’s  silence  and  selectively 
incomplete  application  for  cancellation  of  removal  against 
the  documents  indicating  that  he  was  a  citizen  of  Puerto 
Rico  and  found  the  former  more  persuasive  than  the  latter. 
We find no error in this assessment. Immigration courts are 
permitted to draw adverse inferences from a person’s refusal 
to  answer  questions  about  his  origin  during  a  hearing, 
Gutierrez‐Berdin,  618  F.3d  at  656,  and  Antia‐Perea  has  not 
demonstrated that such inferences were unwarranted here. 
                                    C. 
   Antia‐Perea  next  contends  that  the  IJ  violated  his  due 
process  rights  by  denying  his  request  for  continuance  to 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   19 


allow him to seek a gubernatorial pardon. He asserts that the 
Board erred when it agreed that pursuit of a pardon was too 
speculative to provide good cause for a continuance, because 
8  U.S.C.  §  1227(a)(2)(A)(vi)  expressly  provides  that  an  alien 
may not be adjudicated removable on the basis of a criminal 
conviction if he receives a full and unconditional pardon for 
the  offense.  Not  only  do  these  contentions  miss  the  mark 
because Antia‐Perea was not found removable based on his 
convictions, they do not establish a due process violation. 
     To  establish  a  due  process  violation,  Antia‐Perea  must 
demonstrate  that  he  had  a  protected  liberty  or  property 
interest in seeking the continuance. Adame v. Holder, ‐‐‐ F.3d  
‐‐‐,  2014  WL  3909115,  at  *2  (7th  Cir.  Aug.  12,  2014)  (citing 
Brock  v.  Roadway  Express,  Inc.,  481  U.S.  252,  260  (1987)).  He 
cannot  do  so.  “While  a  noncitizen  has  a  protected  liberty 
interest in remaining in the United States, that interest does 
not  encompass  a  right  to  favorable  decisions  that  would 
allow the petitioner to seek discretionary relief.” Id.; see also 
Darif v. Holder, 739 F.3d 329, 336 (7th Cir. 2014) (holding that 
the  right  to  due  process  “does  not  extend  to  discretionary 
forms of relief from removal” and that “the opportunity for 
discretionary  relief  from  removal  is  not  a  protected  liberty 
interest  because  aliens  do  not  have  a  legitimate  claim  of 
entitlement  to  it”).  A  gubernatorial  pardon  is  a 
quintessential  form  of  discretionary  relief.  “There  is  no 
Fourteenth  Amendment  property  or  liberty  interest  in 
obtaining  a  pardon  in  Illinois—no  substantive  entitlement, 
in  other  words—and  so  no  ground  for  a  claim  of  denial  of 
due  process.”  Bowens  v.  Quinn,  561  F.3d  671,  673  (7th  Cir. 
2009).  Accordingly,  neither  the  Board  nor  the  IJ  violated 
Antia‐Perea’s  due  process  rights  by  denying  the 
continuance. 
20                                Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


                                    D. 
    Antia‐Perea next contends that the BIA erred in denying 
his  motion  to  reopen  because  it  “lump[ed]  together  in  one 
broad  brush  each  of  Petitioner’s  claims  for  asylum, 
withholding  of  removal,  and  protection  under  CAT”  rather 
giving each its due consideration. We will uphold the BIA’s 
denial of a motion to reopen “unless it was made without a 
rational explanation, inexplicably departed from established 
policies,  or  rested  on  an  impermissible  basis  such  as 
invidious discrimination against a particular race or group.” 
Munoz‐Avila v. Holder, 716 F.3d 976, 982 (7th Cir. 2013). 
    Generally, the Board may deny an applicant’s motion to 
reopen if the applicant fails to establish a prima facie case of 
eligibility  for  the  underlying  relief  sought.  Kay  v.  Ashcroft, 
387 F.3d 664,  674 (7th Cir. 2004). That is the basis on which 
the  BIA  denied  Antia‐Perea’s  motion.  Antia‐Perea  contends 
that  the  Board’s  analysis  was  flawed,  however,  because  it 
did  not  separately  parse  his  requests  for  asylum, 
withholding  of  removal,  and  protection  under  the  CAT. 
Although we  have recognized that it may be “problematic” 
for the Board to analyze distinct claims for relief in a single 
stroke,  we  have  nonetheless  denied  petitions  for  relief 
predicated  on  this  “error”  when  we  are  able  to  discern  the 
BIA’s reasoning for its decision as to each claim. See Munoz‐
Avila v. Holder, 716 F.3d 976, 982 (7th Cir. 2013). We likewise 
have  recognized  that  there  is  significant  overlap  among 
claims for asylum, withholding of removal, and relief under 
the CAT such that an unsuccessful asylum claim may doom 
related  claims  for  withholding  of  removal  or  protection 
under  the  CAT,  as  those  types  of  relief  have  “more 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   21 


stringent”  requirements.  See  Hassan  v.  Holder,  571  F.3d  631, 
644 (7th Cir. 2009). 
    The  Board’s analysis in this regard was  less than  stellar. 
Although  it  demonstrated  that  it  had  considered  Antia‐
Perea’s  evidentiary  submissions,  the  Board  neglected  to  set 
forth  the  standards  against  which  those  submissions  were 
measured for each form of relief. Nonetheless, it is clear from 
the  Board’s  discussion  that  it  denied  Antia‐Perea’s  requests 
for asylum and withholding of removal because it concluded 
that  the  harm  Antia‐Perea  feared  was  too  speculative  to 
merit  relief.  This  is  a  valid  and  rational  basis  on  which  to 
deny  both  types  of  claim.  Asylum  applicants  who  have  not 
been  persecuted  in  the  past  may  demonstrate  eligibility  for 
relief  only  by  showing  a  fear  of  future  persecution  “that  is 
subjectively  genuine  and  objectively  reasonable.”  Georgieva 
v.  Holder,  751  F.3d  514,  522  (7th  Cir.  2014).  The  objective 
component  requires  the  applicant  to  prove  either  a 
reasonable  probability  that  he  will  be  singled  out  for 
persecution  or  a  pattern  or  practice  against  a  particular 
group  to  which  he  belongs.  Id.  at  522–23.  Similarly,  an 
applicant seeking withholding of removal must demonstrate 
a  “clear  probability”  of  harm  by  showing  that  it  is  “more 
likely  than  not”  that  he  will  suffer  persecution  if  removed. 
Hassan, 571 F.3d at 644. This “clear probability” requirement 
is  “more  stringent”  than  the  requirements  for  asylum 
eligibility. Id. Thus, the Board’s conclusion that Antia‐Perea’s 
evidence  did  not  demonstrate  that  the  Super  Cartel  was 
likely  to  become  aware  of  his  daughter’s  employment  with 
ICE necessarily undermined both of these claims. 
   As  we  have  recognized  in  Hassan  and  elsewhere,  the 
burden  of  proof  for  CAT  protection  is  more  stringent  still 
22                                 Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737 


than  that  for  asylum  or  withholding  of  removal,  as  the 
applicant must show that it is “more likely than not that he 
or  she  would  be  tortured  if  removed  to  the  proposed 
country of removal.” 8 C.F.R. § 208.16(c)(2); Hassan, 571 F.3d 
at  644.  Here,  the  Board  rationally,  albeit  summarily, 
concluded          that      Antia‐Perea’s          evidence—which, 
notwithstanding his current contentions was the same for all 
three  types  of  relief—could  not  support  a  likelihood  of 
torture if it was too speculative to demonstrate persecution. 
See  Bathula  v.  Holder,  723  F.3d  889,  903  (7th  Cir.  2013).  The 
harsh  definition  of  “torture,”  see  8  C.F.R.  §  208.18,  “sets  a 
high  bar  for  relief,”  Sarhan  v.  Holder,  658  F.3d  649,  653  (7th 
Cir.  2011),  and  the  Board  did  not  abuse  its  discretion  in 
concluding  that  Antia‐Perea  could  not  clear  it  with  his 
evidence concerning the Super Cartel. 
                                      E. 
    Antia‐Perea  finally  contends  that  his  due  process  rights 
were violated because the IJ was not fair and impartial. The 
BIA rejected this argument during Antia‐Perea’s first appeal 
because he failed to offer any evidence of bias aside from the 
adverse  rulings  against  him,  and  declined  to  revisit  its 
decision  on  reconsideration.  We  find  no  error  in  these 
rulings. 
     The  Fifth  Amendment’s  due  process  clause  guarantees 
the right to an impartial decisionmaker, Firishchak v. Holder, 
636  F.3d  305,  309  (7th  Cir.  2011),  but  “judicial  rulings  alone 
almost  never  constitute  a  valid  basis  for  a  bias  or  partiality 
motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). And 
judicial rulings are all that Antia‐Perea is able to point to; he 
contends  that  the  IJ  erred  in  denying  his  subpoena  request, 
in  finding  the  I‐213  reliable,  and  in  denying  his  request  for 
Nos. 12‐3641, 13‐1228, 13‐1895, 13‐2737                                   23 


continuance. Antia‐Perea has not demonstrated how the IJ’s 
procedurally  and  legally  correct  rulings  evince  bias.  The 
Board did not err in rejecting Antia‐Perea’s underdeveloped 
assertions of bias in the first instance or abuse its discretion 
in denying his motion to reconsider. See Muratoski v. Holder, 
622 F.3d 824, 830 (7th Cir. 2010). 
                                      III. 
   For  all  of  the  reasons  stated  above,  Antia‐Perea  has  not 
demonstrated that the IJ or the Board legally erred or denied 
him  due  process.  Accordingly,  his  consolidated  petition  for 
review is DENIED.